Case 3:15-md-02672-CRB Document 6238-2 Filed 05/01/19 Page 1 of 19




                 Exhibit 2
      Case 3:15-md-02672-CRB Document 6238-2 Filed 05/01/19 Page 2 of 19




                             UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

                                  SAN FRANCISCO DIVISION



 IN RE: VOLKSWAGEN ‘CLEAN DIESEL’
 MARKETING, SALES PRACTICES, AND                       MDL 2672 CRB (JSC)
 PRODUCTS LIABILITY LITIGATION
                                                       Case No.:

 This Document Relates to:
 ALL CONSUMER ACTIONS


                           CONSUMER PLAINTIFF FACT SHEET

The following questions are to be treated as interrogatories pursuant to Federal Rule of Civil
                                        Procedure 33.

                                       Prefatory Statement

       Plaintiff has not fully completed investigation of the facts relating to this claim, and has
not completed all necessary discovery or preparation for trial. All of the responses contained herein
are based only upon information and documents that are presently available to and specifically
known to Plaintiff and Plaintiff’s counsel, agents, and representatives.

        The following responses are given without prejudice to Plaintiff’s right to produce
evidence of any subsequently remembered or discovered facts. Plaintiff accordingly reserves the
right to change, amend, or add to any and all responses herein as additional facts are ascertained,
analyses are made, legal research is completed, memories are recalled, and contentions are made.
The responses contained herein are made in a good faith effort to supply as much factual
information and as much specification of factual and legal contentions as are presently known.
Plaintiff’s responses are governed by the confidentiality protections set forth in Pretrial Order No.
12: Stipulated Protective Order [Dkt. 1255]. Pursuant to Pretrial Order No. 9 [Dkt. 1252], all
objections to the admissibility of information contained in or provided with the Plaintiff Fact Sheet
(“PFS”) are reserved and, therefore, no objections need be lodged in the responses to the questions
and requests contained in the PFS.

                                            Definitions

        A.      “Subject Vehicle” is defined as the vehicle that serves as the basis for Plaintiff’s
claims in this lawsuit. If Plaintiff’s claims involve more than one Subject Vehicle, Plaintiff should
address each Subject Vehicle in the responses to questions pertaining to a Subject Vehicle.
      Case 3:15-md-02672-CRB Document 6238-2 Filed 05/01/19 Page 3 of 19



                                  I.     CASE INFORMATION

1.     Name:

2.     Date of Birth:

3.     Address:

4.     Male ☐           Female ☐

5.     Are you completing this Fact Sheet in a representative capacity (e.g., on behalf of the
       estate of a deceased person, or an incapacitated individual, or a minor claiming the
       damages or injury on which this lawsuit is based)?

       Yes ☐            No ☐

6.     What is your relationship to the represented individual? ___________________________

7.     Were you appointed by the court?

       Yes ☐            No ☐

       If you are completing this Fact Sheet in a representative capacity, please respond to
       the remaining questions with respect to the person who you are representing. If the
       individual is deceased, please respond as of the time immediately prior to his or her
       death unless a different time period is specified. For the remaining questions of the
       Fact Sheet, “you” or “your” means the person who is claiming damage or injury in
       this matter.

       If you are not completing this Fact Sheet in a representative capacity, please
       continue to respond to the remaining questions for yourself.

                            II.        PERSONAL INFORMATION

8.     Your Name: _____________________________________________________________

9.     Male ☐           Female ☐

10.    Your maiden or other names used or by which you have been known during the last ten
       (10) years and the dates during which you were known by such names.

       ________________________________________________________________________

11.    List the address at which you have resided during the last ten (10) years and the time
       period in which you resided at each location, beginning with your current address:

       Current Address: ______________________________________ Dates:_____________




                                               -2-
      Case 3:15-md-02672-CRB Document 6238-2 Filed 05/01/19 Page 4 of 19



       Previous Address #1: ___________________________________ Dates:_____________

       Previous Address #2: ___________________________________ Dates:_____________

       Previous Address #3: ___________________________________ Dates:_____________

12.    Last Four Digits of Your Social Security Number:

13.    Driver’s License:

       a.     Number:

       b.     State of Issuance:

       c.     Date of First Issuance:

14.    Marital Status: Are you currently married?

       Yes ☐          No ☐

       a.     If yes, please list your spouse’s name and state how long you have been married:

       ________________________________________________________________________

15.    Educational Background: List any schools or training you received beyond high school,
       the dates of attendance, your major or the type of training you received, and the degree or
       certificate received, and the date each was obtained. If you are a minor, list all grade
       schools attended and the highest grade level reached.

         Name of
      School/Training        Dates Attended      Major/Degree/Certificate       Date Obtained




16.    Military Service: Have you ever served in any branch of the military?

       Yes ☐          No ☐

       a.     If yes, please provide the branch and dates of service, and indicate whether you
              were honorably discharged.




                                               -3-
      Case 3:15-md-02672-CRB Document 6238-2 Filed 05/01/19 Page 5 of 19



17.    Employment History: Are you currently employed?

       Yes ☐          No ☐

       a.     If yes, identify your current employer and position.



                           III.   PREVIOUS LEGAL MATTERS

18.    Have you been convicted of a felony within the last ten (10) years?

       Yes ☐ No ☐

19.    Have you been convicted of a misdemeanor within the last ten (10) years?

       Yes ☐          No ☐

20.    If you answered “yes” to question nos. 10 or 11 above, please identify the charge for
       which you were convicted, the court which you were convicted, the criminal action
       number assigned to the case, and the sentence imposed.




21.    Have you ever been a named plaintiff in a class action lawsuit other than in this case?

       Yes ☐ No ☐

       If yes, identify the Court, the case name, and the names of adverse parties, and the civil
       action number if filed. ____________________________________________________

       _______________________________________________________________________




                                               -4-
      Case 3:15-md-02672-CRB Document 6238-2 Filed 05/01/19 Page 6 of 19



22.    Outside of Volkswagen’s, Audi’s, and Porsche’s “Goodwill” Program, have you been
       compensated in any way, either in whole or in part, either in money or in-kind, for the
       damages you have alleged in this matter:

       Yes ☐ No ☐

       a.     If yes, identify the type of compensation, amount of compensation, source of
              compensation, and date of compensation for any and all that you received.

       ___________________________________________________________________

       ___________________________________________________________________

23.    Other than this case, are you aware of any other non-personal injury case or claim
       concerning the Subject Vehicle?

       Yes ☐ No ☐

       a.     If yes, identify the other persons or entities against whom the non-personal injury
              claim was made or lawsuit was filed, the date of the claim or lawsuit, where the
              claim or lawsuit was filed, and the status of the claim or lawsuit.

       ___________________________________________________________________

       ___________________________________________________________________

24.    Identify every person and/or entity with a financial interest in the claims asserted in this
       lawsuit, including but not limited to lien holders or co-owners of the Subject Vehicle.
       (Please exclude reference to other purported class actions involving these matters.)

       ___________________________________________________________________

       ___________________________________________________________________

                              IV.     VEHICLE INFORMATION

25.    Provide the Make, Model, and Model Year for the Subject Vehicle:

        MAKE:                        MODEL:                        YEAR:

26.    Provide the Vehicle Identification Number (VIN) for the Subject Vehicle:



27.    Provide the current license plate number and state of registration for the Subject Vehicle:




                                                -5-
      Case 3:15-md-02672-CRB Document 6238-2 Filed 05/01/19 Page 7 of 19



28.    Identify the registered owner(s) of the Subject Vehicle:



29.    Identify the last three (3) vehicles that you purchased or leased before you purchased or
       leased the Subject Vehicle. For each vehicle identified, please provide the make, model,
       year, seller or lessor, and the date of purchase or lease, and state whether the vehicle was
       new or used when you purchased or leased it.




30.    Do you currently own or lease any vehicles aside from the Subject Vehicle?

       Yes ☐     No ☐

       a.      If yes, identify the make, model, year, seller or lessor, and approximately date of
               purchase or lease, and state whether the vehicle was new or used when you
               purchased or leased it.




31.    When did you acquire the Subject Vehicle?

32.    Did you purchase or lease the Subject Vehicle? Purchase ☐        Lease ☐

33.    Identify the name and location of the seller or lessor of the Subject Vehicle:




                                                -6-
      Case 3:15-md-02672-CRB Document 6238-2 Filed 05/01/19 Page 8 of 19




34.    Was the Subject Vehicle new or used when you acquired it?        New ☐   Used ☐

       a.     If used, list the owners of the Subject Vehicle that you are aware of other than
              yourself (name and address if known), beginning with the first purchaser and
              ending with the current owner(s), including co-buyers; and the date on which each
              one acquired the Subject Vehicle.

       ________________________________________________________________________

       ________________________________________________________________________

       ________________________________________________________________________

       ________________________________________________________________________

35.    If the Subject Vehicle was used when you acquired it, please state the mileage of the
       Subject Vehicle when you acquired it:

36.    If the Subject Vehicle was used when you acquired it, please identify any repairs or
       modifications to the Subject Vehicle that you are aware of, which were made prior to
       your acquisition of the Subject Vehicle. _______________________________________

       ________________________________________________________________________

       ________________________________________________________________________

37.    If you purchased the Subject Vehicle, what was the base purchase price of the vehicle,
       excluding taxes, registration, and other related purchase costs?

38.    If you leased the Subject Vehicle, what were the terms of payment for your lease,
       excluding taxes, registration, and other related lease costs?

       ________________________________________________________________________

       ________________________________________________________________________

39.    If you leased the Subject Vehicle, when does the lease expire?

40.    What is the total amount of additional expenses you incurred at the time you acquired the
       Subject Vehicle (e.g., taxes, registration costs, warranty costs, etc.)?




41.    Did you finance the purchase or lease of the Subject Vehicle? Yes ☐      No ☐




                                               -7-
      Case 3:15-md-02672-CRB Document 6238-2 Filed 05/01/19 Page 9 of 19



42.    If you financed the Subject Vehicle, identify any current or prior lien holders on the
       vehicle:

43.    Do you still possess the Subject Vehicle? Yes ☐      No ☐

44.    If you no longer possess the Subject Vehicle, describe the transaction in which you sold,
       traded-in, or otherwise relinquished it, including the state and location, price (if
       applicable), and the name and location of any person or business to which you sold,
       traded-in, or otherwise relinquished the vehicle.




45.    If you still possess the Subject Vehicle, state where the Subject Vehicle is currently
       located, the date on which the Subject Vehicle was last driven, and the current mileage on
       the Subject Vehicle.

       a.     Location of Subject Vehicle: __________________________________________

       b.     Date Subject Vehicle Last Driven: _____________________________________

       c.     Current Mileage of Subject Vehicle: ____________________________________

46.    Identify all documents you are aware of related to testing of the emissions of the Subject
       Vehicle, including any emissions inspections or certificates issued in accordance with a
       state vehicle emissions inspection program.




47.    Describe how the Subject Vehicle is or was used, including who drove it (owner,
       children, spouse, etc.), approximately how far it was driven daily, and on what types of
       roads it was driven (interstates, surface roads, both, etc.).




                                               -8-
      Case 3:15-md-02672-CRB Document 6238-2 Filed 05/01/19 Page 10 of 19



48.    Did you receive a written warranty with the Subject Vehicle?

       Yes ☐       No ☐

       a.        If yes, please list the warranty(ies).



49.    At the time you purchased the Subject Vehicle or at any time thereafter, did you purchase
       an optional extended warranty or vehicle service agreement for the Subject Vehicle?

       Yes ☐       No ☐

50.    Identify all carriers that have received or paid out insurance claims related to the Subject
       Vehicle. For each carrier, state the carrier’s name, the policy number under which the
       claim was received or paid out, and the name of the policy holder.




            V.     RESEARCH ON SUBJECT VEHICLE BEFORE ACQUISITION

51.    Did you research the Subject Vehicle before purchasing or leasing the vehicle?

       Yes ☐       No ☐

       a.        If yes, describe the efforts to research the Subject Vehicle that you recall,
                 including what information sources you consulted and what information you
                 learned from such sources concerning (i) emissions, (ii) fuel efficiency, (iii)
                 performance or durability, and (iv) resale value.




                                                    -9-
      Case 3:15-md-02672-CRB Document 6238-2 Filed 05/01/19 Page 11 of 19



52.    Identify any dealers, sales representatives, or other persons with whom you discussed the
       Subject Vehicle and describe the representations made about the Subject Vehicle by such
       person(s) that you recall.




53.    Identify any print advertisements for the Subject Vehicle that you recall viewing prior to
       acquisition.




54.    Identify any online, mobile, or other electronic advertisements or commercials (e.g.
       online videos, website banners, etc.) for the Subject Vehicle that you recall viewing prior
       to acquisition.




55.    Identify any television, radio, or podcast advertisements or commercials for the Subject
       Vehicle that you recall viewing or hearing prior to acquisition.




56.    Identify any hard copy or electronic promotional materials you recall receiving about the
       Subject Vehicle prior to acquisition.




                                               -10-
      Case 3:15-md-02672-CRB Document 6238-2 Filed 05/01/19 Page 12 of 19



57.    Identify any hard copy or electronic brochures for the Subject Vehicle that you recall
       reviewing prior to acquisition.




58.    Identify any billboards, banners, or other signage about the Subject Vehicle that you
       recall viewing prior to acquisition.




59.    Identify any documents, advertisements, memoranda, reviews, or other materials that you
       recall reviewing about the Subject Vehicle prior to acquisition.




                             VI.     MAINTENANCE HISTORY

60.    To your knowledge, has the Subject Vehicle’s exhaust system, or any components
       thereof, ever been repaired or replaced outside of an official recall performed by a
       Volkswagen, Audi, or Porsche authorized dealer?

       Yes ☐     No ☐

       a.      If yes, to the extent known, please identify what modifications and/or alterations
               were made or accessories added, by whom, on what date and the reason for such
               modifications, alterations, and/or accessory components.




                                               -11-
      Case 3:15-md-02672-CRB Document 6238-2 Filed 05/01/19 Page 13 of 19



                                       VII.    DAMAGES

61.    Identify all losses or out of pocket expenses that you incurred after learning that the
       Subject Vehicle was equipped with an emissions defeat device (e.g., expenses for repairs,
       alternative transportation, towing, etc.).




62.    Did you change your driving habits with respect to the Subject Vehicle at any time
       because of the facts and circumstances alleged in this lawsuit?

       Yes ☐    No ☐

       a.      If yes, please describe such a change in driving habits, including any period of
               time in which you stopped driving the Subject Vehicle:




       b.      If you used alternative transportation because of the facts and circumstances
               alleged in this lawsuit, describe what alternative transportation you used and the
               cost of such alternative transportation, if any:




63.    Have you attempted to sell, trade in, or otherwise dispose of the Subject Vehicle after
       September 18, 2015?

       Yes ☐    No ☐

64.    If you attempted to sell, trade in, or otherwise relinquish the Subject Vehicle, please
       identify:

       a.      If applicable, the efforts you undertook to sell or otherwise relinquish the Subject
               Vehicle, including all online, mobile, print, or other advertising:




                                               -12-
      Case 3:15-md-02672-CRB Document 6238-2 Filed 05/01/19 Page 14 of 19




       b.      If applicable, any offers made on the Subject Vehicle, including the date, amount,
               and party making the offer:




       c.      If applicable, any dealership you communicated with about a trade-in, and the
               trade-in value offered by any dealership.




       d.      If applicable, the date of sale or trade-in, how it was sold or traded in, any
               counter-party to the sale or trade-in, any money or other consideration received in
               exchange for the Subject Vehicle, the mileage on the date of sale or disposal, and
               the condition of the vehicle at the time of sale or disposal:




65.    Do you claim that the Subject Vehicle’s value has been diminished?

       Yes ☐    No ☐

       a.      If yes, describe the basis for that claim.




                                                -13-
      Case 3:15-md-02672-CRB Document 6238-2 Filed 05/01/19 Page 15 of 19



66.    If you attempted to sell the Subject Vehicle on or after September 18, 2015, did any
       potential buyers rescind their offer?

       Yes ☐    No ☐

       a.      If yes, describe the basis for that rescindment:




67.    If you have sold the Subject Vehicle, do you claim a loss upon the resale of the vehicle?

       Yes ☐    No ☐

       a.      If yes, describe the basis for that loss upon resale:




68.    If you leased your Subject Vehicle, did you terminate your lease early?

       Yes ☐    No ☐

       a.      If yes, what amount did you pay to terminate the lease?

69.    Other than your counsel, the parties to this litigation, and individuals previously
       identified, please identify any individuals you are aware of who possess knowledge of the
       facts and circumstances regarding your Subject Vehicle as alleged in your specific
       paragraph from the Individuals and Representatives Plaintiffs section of the Consolidated
       Consumer Class Action Complaint. Please identify the name, address (if known), and
       relationship of any such person to you, if applicable, and provide a brief description of
       such person’s knowledge.




                                                -14-
      Case 3:15-md-02672-CRB Document 6238-2 Filed 05/01/19 Page 16 of 19



70.    If you sold the Subject Vehicle or terminated your lease on the Subject Vehicle on or
       after September 18, 2015, please state why:




                            VIII. OTHER COMMUNICATIONS

71.    Identify any communications, presentations and/or submissions that you are aware of that
       have been made by you, or on your behalf or non-privileged by your counsel to any state
       or federal government official or representative, or any state or federal regulatory body
       (e.g. EPA) or any departments, divisions, staff members or technical experts or personnel
       of any state or federal government or regulatory body regarding the Subject Vehicle or
       any Class Vehicles and involving the issue of emissions and/or your claims. Please
       include the date of the communication, presentation and/or submission, the form in which
       it was made, to whom it was made, and whether you received a response and if so, from
       whom.




72.    Have you or someone on your behalf blogged, uploaded or posted any information or
       videos regarding the Subject Vehicle, the allegations made in this matter, and/or your
       injuries and damages to web pages, social networking sites, blog sites or the Internet?

       Yes ☐    No ☐

       a.      If yes, please identify the blog, web page, internet site or social networking site,
               when the posting or uploading or blogging was done, and your service provider.




                                                -15-
     Case 3:15-md-02672-CRB Document 6238-2 Filed 05/01/19 Page 17 of 19



                                        DECLARATION

       I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that all the information

provided in this Fact Sheet is true and correct to the best of my knowledge, information and

belief formed after a reasonable inquiry.

       Date:


       Signature:


       Name:




                                              -16-
      Case 3:15-md-02672-CRB Document 6238-2 Filed 05/01/19 Page 18 of 19




        Addendum: Proposed Modifications to PSC Plaintiff Fact Sheet
                                         Revised Prior Questions

40.    What is the total amount of additional expenses you incurred at the time you acquired the
       Subject Vehicle (e.g., taxes, registration costs, warranty costs, etc.)? Also provide an
       item-by-item breakdown of such expenses.




49.    At the time you purchased the Subject Vehicle or at any time thereafter, did you purchase
       an optional extended warranty or vehicle service agreement for the Subject Vehicle?

       Yes ☐     No ☐

       a.      If yes, identify the insurance provider and provide details about the cost.




                                             New Questions

1.     Was the Subject Vehicle used for any business or work purposes?

       Yes ☐     No ☐

       a.      If yes, please describe how the Subject Vehicle was used for business or work
               purposes. For example, how was the vehicle used for these purposes, by whom,
               and how frequently?




                                               -17-
     Case 3:15-md-02672-CRB Document 6238-2 Filed 05/01/19 Page 19 of 19



      b.      If yes, have you or others in your household claimed reimbursements or other tax
              benefits for the business or work use of the Subject Vehicle?

      Yes ☐     No ☐


2.    Identify any tax credit or deduction that you or someone in your household have claimed
      in connection with your purchase and/or use of the Subject Vehicle, and the amount of
      any such credit or deduction that was received.




3.    Aside taxes paid at the time of purchase, identify any other taxes that you paid based on
      the value of your Subject Vehicle.




4.    Have you ever acquired any part, component, or software the effect of which is to modify
      in any way the emissions or engine control software, systems, devices, or elements of
      design on your Subject Vehicle?

      Yes ☐     No ☐

      a.      If yes, please (1) identify the part, component, or software, when and where you
              acquired it, and the price paid for it, (2) explain your reason for acquiring it, and
              (3) state whether and, if so, when it was installed on or applied to your Subject
              Vehicle.




                                               -18-
